Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-14 and 18-20 of U.S. Patent No. 10,882,759 in view of Wallace. 
The previous patent claims most of the features recited in the instant claims, with the exception of a biofilter above the structures claimed. The use of a biofilter above a separation system is known, as exemplified by Wallace, see especially figures 17-21, and would therefore have been an obvious addition to the system of the prior patent for one skilled in the art, to provide additional treatment. With respect to claim, 22, note that pump (540) pumps water through the top of the lower chamber to the biofilter. With respect to claim 23 and 25, it is submitted that some water will enter the biofilter through the top surface outside the normal path of fluid flow and pass from there through the biofilter and into the bottom unit via the return line (572) in the case of surface water or rainfall entering the biofilter directly.
3.	Claims 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-15 and 18-20 of U.S. Patent No. 10,882,759 in view of Wallace and further in view of claims 1-3, 13-15 and 18-20 of U.S. Patent No. 11,365,131. 
Claims 34-38 recite a third chamber, disclosed, but not claimed in the ‘759 patent. The relevant structures recited were claimed in the ‘131 patent, also a continuation of the ‘759 patent, and would therefore have been an obvious addition to the original ‘759 patent.
It is noted that therefore, terminal disclaimers over both the ‘759 and ‘131 patents should be filed to overcome the rejections of these claims.
4.	Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-15 and 18-20 of U.S. Patent No. 10,882,759 in view of Wallace and further in vies of Swiss patent 298867. 
Claim 39 recites that the separator membrane comprises slotted openings, while claim 40 recites that the separator membrane comprises a corrugated surface, disclosed, but not claimed in the ‘759 patent. It is submitted that slots and corrugations are well-known, as exemplified by the Swiss patent, and would therefore have been an obvious form of the separators of the ‘759 patent.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other separation and biofiltration systems of interest are exemplified by Horsley, Kent, Allen and Chai.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778

CHRISTOPHER UPTON
Examiner
Art Unit 1778